                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


ANGEL BAKOV and JULIE
HERRERA, individually and on
behalf of all others
similarly situated,

                      Plaintiffs,               Case No.    15 C 2980

           v.                                Judge Harry D. Leinenweber

CONSOLIDATED WORLD TRAVEL,
INC. d/b/a HOLIDAY CRUISE
LINE, a Florida Corporation,

                       Defendant.


                       MEMORANDUM OPINION AND ORDER

     Plaintiffs       Angel   Bakov   and    Julie    Herrera,     as    class

representatives, allege that Defendant Consolidated World Travel,

Inc. (“CWT”), d/b/a/ Holiday Cruise Line, Inc., directed a company

called Virtual Voice Technologies Pvt. Ltd. (“VVT”) to place phone

calls to class members without prior express written consent in

violation of the Telephone Consumer Protection Act, 47 U.S.C.

§ 227, et seq. The Court certified a class of Illinois residents

who (1) VVT called from December 29, 2014, through March 20, 2016,

to market a cruise aboard the Grand Celebration cruise liner sold

by CWT; and (2) answered those calls. Bakov v. Consolidated World

Travel,   2019   WL   1294659,   at   *4    (N.D.   Ill.   March   21,   2019)

(certifying class). Parties now cross-move for summary judgment.
        For the reasons stated herein, Defendant’s Motion for Summary

Judgment (Dkt. No. 228) is denied. Plaintiffs’ Motion for Partial

Summary Judgment (Dkt. No. 225) is granted.

                             I.     BACKGROUND

                            A.     Class Claims

        The following facts are undisputed unless otherwise noted.

Plaintiffs bring this class action suit against Defendant for

violating the Telephone Consumer Protection Act (“TCPA”). The TCPA

makes it illegal to call any cell phone “using . . . an artificial

or prerecorded voice.” 47 U.S.C. § 227(b)(1)(A)(i). Plaintiffs

allege that Defendant violated the TCPA by calling class members

using     “prerecorded   voice.”    From      December   29,    2014,   through

March 20, 2016, Defendant Consolidated World Travel (“CWT”), a

Florida    company   operating     under     the   fictitious   name    “Holiday

Cruise Line,” employed an Indian company called Virtual Voice

Technologies Pvt. Ltd. (“VVT”) to call millions of people in the

United States and offer anybody who was interested “a free cruise

simply to show you a great time.” Bakov, 2019 WL 1294659, at *2.

VVT pitched the cruise to recipients as a trip to the Bahamas for

two aboard the Grand Celebration Cruise Liner for the cost of the

port fees ($59.00 per person). Id. VVT’s calls all began with the

same introduction: “Hi, this is Jennifer with Holiday Cruise Line

on a recorded line. Can you hear me okay?” (Def.’s Resp. to Pls.’

Stmt. of Material Facts (“PSOF”) ¶ 17, Dkt. No. 244.) Jennifer was

                                     - 2 -
not a real person speaking in real time on the other end of the

line. Instead, VVT agents used software to play recordings of a

professional voice actor reading from a CWT-approved script.

     VVT call centers used a type of “soundboard” telemarketing

technology called “Virtual Voice Technology Software” to play

“voice-assisted    prompts   that    were     scripted   out   and   recorded

prior.” (Jennifer Poole Dep. 70:16–17, Ex. C to Pls.’ Stmt. of

Material Facts, Dkt. 225-4.) VVT agents had 47 prompts to choose

from, including introductory messages such as “the reason for my

call is because we are looking for qualified travelers that would

like to occupy unused cabin space aboard our magnificent cruise

liner…” and “let me just ask you a couple of questions to make

sure you qualify.” (VVT Prompts, Ex. B to Pls.’ Stmt. of Material

Facts, Dkt. No. 225-3.) They also included basic interjections (“I

understand,”   “Thanks,”     and     “Hold    on”)   and     other   discrete

disclosures (“you should know that I’m not selling anything” and

“I’m a real person”). (Id.) They also included the prompt: “I’m

assisted by prerecorded audio.” (Id.) VVT’s employees, known as

“live   agents,”   used   VVT’s    software    through   a   web   page   on   a

computer. (Pls.’ Resp. to Def.’s Stmt. of Material Facts (“DSOF”)

¶ 9, Dkt. No. 247-1.) Live agents pressed a button to place each

call manually. (DSOF ¶ 12.) After placing the call, the voice

assistance prompts showed up on the agent’s screen. (DSOF ¶ 10.)

The VVT platform did not automatically deliver messages or prompts

                                    - 3 -
when calls were answered. (DSOF ¶ 17.) If the consumer answered

the phone, the live agent would play the first prompt, the “hello”

greeting. (DSOF ¶ 16.) The live agents then chose whether and how

to respond to a person who answered by clicking one of the audio

prompts on his or her screen or by unmuting the system and using

their own voice to speak. (DSOF ¶ 15.) CWT did not take steps to

confirm that consumers VVT called provided consent. (PSOF ¶ 34.)

      Two independent contractors named Vance Vogel and Clifford

Albright developed this software for CWT and trained VVT agents to

use it. Bakov, 2019 WL 1294659, at *5. Albright coded and developed

the   VVT   platform.   (DSOF    ¶ 7.)   Albright     testified   that,    as    a

technical matter, it was not possible to transfer calls from VVT

to CWT until agents played a certain set of prompts. (Albright

Tr. 53:6–54:6,    Ex.   F   to   Pls.’   Stmt.   of   Material    Facts,       Dkt.

No. 225-7).

      Defendant’s     and   VVT’s   relationship      was     governed    by    an

Advertising Agreement (the “Agreement”). (Agreement, Ex. N to

Sealed Document, Dkt. No. 226-3). The Agreement provided in part

that Defendant had sole control over the script VVT would use and

that Defendant could alter the script at any time. (Id.) The

Agreement also provided that VVT was responsible for following all

applicable    laws,     including    the    TCPA.     (Id.)    The   Agreement

prohibited VVT from making any modifications to or deviating from

the script without CWT’s prior approval. (Id.) VVT earned its money

                                    - 4 -
through commission: Defendant paid VVT $3.50 for each “qualified

transfer,” defined in the parties’ contract as a customer who

agreed to be transferred from VVT to Defendant and who stayed on

the line afterward for at least 60 seconds. (Agreement.)

     Plaintiffs move for partial summary judgment on their class

claims against Defendant. To hold Defendant liable to the class

for violating the TCPA, Plaintiffs ask the Court to find that: (1)

VVT used “prerecorded voice” within the meaning of the TCPA in

every call to class members; (2) Defendant is vicariously liable

for those calls by VVT; (3) Defendant cannot prove its affirmative

defense of consent as to any class member; and (4) Defendant’s

conduct was “willful” or “knowing” under the TCPA.

     Defendant   cross-moves    for   summary   judgment   on   all   of

Plaintiffs’ claims. In the alternative, the Defendant asks the

Court to reduce the class by one named Plaintiff, Julie Herrera,

contending that Herrera is not properly a member of the class

because she did not answer a call from VVT.

                          II.    STANDARD

      Summary judgment is appropriate when there are no genuine

issues of material fact and the moving party is entitled to

judgment as a matter of law. FED. R. CIV. P. 56(a); see also Liu v.

T&H Mach., Inc., 191 F.3d 790, 794 (7th Cir. 1999) (citation

omitted). A genuine issue of material fact exists only if “the

evidence is such that a reasonable jury could return a verdict for

                                - 5 -
the nonmoving party.” Pugh v. City of Attica, 259 F.3d 619, 625

(7th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986)). When cross-motions for summary judgment are

filed, courts “look to the burden of proof that each party would

bear on an issue of trial,” and require that party to “establish

a genuine issue of material fact.” Santaella v. Metropolitan Life

Ins. Co., 123 F.3d 456 (7th Cir. 1997).

                                  III.   DISCUSSION

                             A.    Prerecorded Voice

     The TCPA prohibits initiation of “any telephone call . . .

using an artificial or prerecorded voice to deliver a message

without the prior express consent of the called party.” 47 U.S.C.

§ 227(b)(1)(B). Plaintiffs argue VVT used “prerecorded voice.”

Defendant contends it did not.

     The   parties     offer      competing      interpretations    of   the    word

“prerecorded.”        Plaintiffs         urge     the   Court      to    interpret

“prerecorded”    by    its    plain      meaning.   Defendant    argues    against

Plaintiff’s     plain-meaning        interpretation      and    urges    that   the

overall statutory text and legislative history of the TCPA makes

clear that the TCPA regulates “only telephone calls that deliver

a single, monolithic message that is “blasted” to many recipients

at the same time, without any variation.” (Def.’s Reply at 4, Dkt.

No. 250) (emphasis in original). Defendant further argues that

this Court found that “the word ‘prerecorded’ is a term of law

                                         - 6 -
under    the    TCPA   .   .    .”    and    that    therefore      a   definition    of

“prerecorded” other than its plain meaning should apply. See Bakov,

2019 WL 1294659, at *9. Finally, Defendant claims that if the Court

granted     summary    judgment        for     Plaintiffs     on    the    meaning    of

“prerecorded,” it would “likely subject millions of people to

liability under the TCPA every time they send a recorded message”

(Def.’s Resp. at 5, Dkt. No. 243), and argues the Court has an

obligation to avoid interpreting the statute in a way that leads

to an absurd result.

     Section 227 does not define “prerecorded voice.” In the

absence of a statutory definition, courts must start with “the

language employed by Congress” and assume that the “legislative

purpose is expressed by the ordinary meaning of the words used.”

I.N.S.     v.   Phinpathya,         464     U.S.    183,    189    (1984).   Statutory

interpretation begins with the plain language of the statute.

United States v. Berkos, 543 F.3d 392, 396 (7th Cir. 2008).

Although the language and design of the statute as a whole may

also provide guidance in determining the plain meaning of its

provisions, absent clearly expressed Congressional intent to the

contrary, the plain language should be conclusive. Id.

     The    definition         of    “prerecorded”     is    simply:      “recorded   in

advance.” Prerecorded, MERRIAM-WEBSTER’S DICTIONARY (2019). There is

no other language in the TCPA that provides any clues or offers

contrary evidence as to the meaning of “prerecorded.” Rather, the

                                            - 7 -
evidence demonstrates that the plain meaning should control. The

statute    defines   other   terms     that     appear.   For    example,       it   is

unlawful to make any call using an “automatic telephone dialing

system.”    47   U.S.C.    227(b)(1)(A).        A   separate     TCPA    subsection

defines    “automatic     telephone     dialing      system.”     See    47   U.S.C.

§ 227(a)(1). Similarly, the TCPA defines “established business

relationship,”       “telephone        facsimile       machine,”         “telephone

solicitation,”     and    “unsolicited      advertisement.”       See    47   U.S.C.

§ 227(a)(2)–(5). The failure to define “prerecorded” differently

from its plain meaning while giving a special definition for other

terms that appear in the statute is evidence that Congress intended

for the plain meaning of the word to control.

     Defendant is correct that, in a prior opinion in this case,

the Court noted, “‘prerecorded’ is a term of law under the TCPA

that carries certain penalties.” Bakov, 2019 WL 1294659, at *9.

Defendant takes this sentence out of context. That sentence was

taken from the Court’s decision to exclude an expert witness

because the expert lacked proper foundation to give an opinion.

The witness had not listened to recordings of the calls at issue

in this case and was not capable of “thoroughly analyzing and

understanding whether the TCPA’s use of ‘prerecorded’ carries a

meaning    other   than    the   one   he      bestowed   upon    it.”    Id.    That

observation was not a ruling on the meaning of “prerecorded,” nor

was it a conclusion that “prerecorded” is a term of art whose

                                       - 8 -
definition cannot simply be its plain meaning. Thus, Defendant

placed undue weight on a sentence in a previous ruling excluding

an expert witness.

     Defendant uses the TCPA’s legislative history to argue that

“prerecorded” should be defined in some other way than by its plain

meaning. The legislative history, Defendant argues, clearly shows

that Congress did not intend to regulate the kinds of calls VVT

made. But a statute’s language is the most reliable indicator of

Congressional intent. Monterey Coal Co. v. Federal Mine Safety and

Health Review Commission, 743 F.2d 589, 595–96 (7th Cir. 1984.)

Defendant put itself in a difficult spot by providing VVT agents

with a prompt that said, “I’m assisted by prerecorded audio,” and

it is clear why Defendant argues that “prerecorded” carries some

legal meaning somehow distinct from its dictionary definition.

But, as explained above, had Congress meant to bestow “prerecorded”

with a different definition, it could have and would have done so.

“[T]here is no need to refer to the legislative history when the

statutory language is clear.” Ex parte Collett, 337 U.S. 55, 61

(1949). Because the statute is clear, there is no need to consult

the legislative history.

     Finally, Defendant’s argument that interpreting “prerecorded”

literally would produce absurd results is meritless. Defendant

claims that “Plaintiffs’ hyper-literal interpretation would place

within the scope of the TCPA millions of voice messages made in a

                               - 9 -
host of contexts . . . on a daily basis.” (Def.’s Reply at 2.)

Defendant argues that any voice message sent from one family member

to another through a smartphone app would be liable if the Court

ruled for the Plaintiffs. Strangely, Defendant also suggests that

a ruling for the Plaintiffs on this point would have even placed

the late Stephen Hawking at risk of a TCPA violation because he

spoke with the assistance of a computerized voice. Defendant’s

urging that the Court could inadvertently subject millions of

innocent people to TCPA liability is unavailing and frivolous. The

statute   itself   creates   a   mechanism   to   avert   this   outcome.

Section 227(b)(2)(B)(i)      allows    the    Federal     Communications

Commission to “by rule or order, exempt from the requirements . . .

calls that are not made for a commercial purpose . . .” 47 U.S.C.

§ 227(b)(2)(B)(i). Thus, a ruling by this Court that “prerecorded”

should be interpreted pursuant to its plain meaning will not, as

Defendant argues, produce an absurd result and subject millions of

people to TCPA liability. The TCPA is meant to regulate calls made

by telemarketers, not communications between friends, family, and

acquaintances, and the statutory language clearly reflects that

intent.

     Because the statute compels a plain-meaning interpretation

and because it will not produce an absurd result, “prerecorded”

means “recorded in advance.” And because Defendant concedes that

“VVT technology involves the use of recorded audio snippets of an

                                 - 10 -
actor’s voice,” there is no genuine dispute of material fact as to

whether VVT used prerecorded voice in making its calls under the

TCPA. (See Def.’s Mot.    for Summ. J. at 9–10, Dkt. No. 228).

     The Court now turns to whether VVT used prerecorded voice on

every call to class members. 47 U.S.C. § 227(b)(1)(B). Several

pieces of evidence further confirm that VVT agents delivered a

message on every call. First, Vogel, one of the VVT software

designers, confirmed in a deposition that agents were instructed

to begin every call with the “hello” greeting (“Hi, this is

Jennifer…”). (Vogel Tr. 81:1–11, Ex. E to Pls.’ Stmt. of Material

Facts, Dkt. No. 225-6.) Second and most importantly, Albright

testified that VVT agents were required to play certain prompts

before they were able, as a technical matter, to transfer calls.

(Albright Tr. 53:6–54:6.) That is, VVT’s very compensation model

was based on commission it earned by transferring calls, and the

software would not allow agents to transfer calls until they placed

certain required prerecorded prompts.

     This is enough to establish a TCPA violation on the calls VVT

made to class members. There is no genuine dispute of material

fact that on every answered call, VVT agents used prerecorded voice

in violation of 47 U.S.C. § 227.

                     B.    Vicarious liability

     Plaintiffs claim that Defendant is responsible for VVT’s

calls to class members under federal agency law and ask the Court

                               - 11 -
to   grant    summary     judgment    on   their   claim     that   Defendant   is

vicariously liable for VVT’s TCPA violations.

      The Court must first address a threshold concern. In their

Consolidated      Class     Action    Complaint,     Plaintiffs      never    made

explicit a claim against Defendant for vicarious liability or

stated any facts or theories of control, identified any agent, or

asserted that the agent is liable for TCPA violations. As a result,

Defendant argues, Plaintiffs cannot now be entitled to summary

judgment on a claim of vicarious liability.

      This    argument     fails.     First,    Plaintiffs    allege   in    their

Consolidated Class Action Complaint that “Defendants and/or their

agents made phone calls to the cellular telephone numbers of

Plaintiffs and the other Class members en masse without their prior

express      consent.”     (Consol.    Class    Action     Compl.   ¶ 141,   Dkt.

No. 31). Defendant essentially asks the Court to find that because

Plaintiffs     did   not    develop    their    legal    theories    and   summary

judgment arguments at the pleading stage, they cannot now argue

their vicarious liabilities claims. This is not the standard courts

impose at the pleading stage. The more “particular theories of

vicarious and joint liability upon which [Plaintiffs] ultimately

rest their claims may have become clear to [Defendant] only more

recently,” but Plaintiffs had no obligation to develop these

theories fully in their complaint. Aranda v. Caribbean Cruise Line,

Inc., 179 F.Supp.3d 817, 830 (N.D. Ill. 2016). It is enough that

                                       - 12 -
“[Defendant has] been on notice since near the outset of the case”

that   by    referring    to    Defendant’s    agents   in   the    complaint,

Plaintiffs might seek to hold Defendant vicariously or jointly

liable. Id.

       The Court turns to the merits of the agency argument. Under

the Hobbs Act, a final FCC order that governs the matter at hand

is binding on the Court. CE Design, Ltd. v. Prism Bus. Media, Inc.,

606 F.3d 443, 450 (7th Cir. 2010); see also 28 U.S.C. § 2342 (“The

court of appeals… has exclusive jurisdiction to enjoin, set aside,

suspend . . . all final orders of the Federal Communications

Commission”). Through rulemaking and adjudicative orders, the FCC

has ruled that liability for a TCPA violation may be imputed to a

principal that did not directly place the calls if the entity that

placed the calls did so as an agent of the principal. In re Joint

Petition filed by Dish Network, LLC, 28 F.C.C.R. 6574, 6593 ¶ 48

(2013)   (FCC     declaratory    ruling).     Federal   common     law   agency

principles apply in the TCPA context. Id. at 6574 ¶ 1. The federal

common law of agency is in accord with the Restatement of Agency.

See Opp v. Wheaton Van Lines, Inc., 231 F.3d 1060, 1064 (7th Cir.

2000).      An   agency   relationship   “arises    when     one   person   (a

‘principal’) manifests assent to another person (an ‘agent’) that

the agent shall act on the principal’s behalf and subject to the

principal’s control, and the agent manifests asset or otherwise

consents so to act.” Restatement (Third) Agency § 1.01 (2006). The

                                    - 13 -
hallmark of an agency relationship is the power to give interim

instructions     to     the   agent.    See     Smith   v.   State   Farm    Mutual

Automobile Insurance Company, 30 F.Supp.3d 765, 775–76 (N.D. Ill.

2014); see also Restatement (Third) of Agency § 1.01 cmt. (f)(1).

      Vicarious liability for a TCPA violation can result from “a

broad range of agency principles, including not only formal agency,

but also principles of apparent authority and ratification.” Dish

Network, 28 F.C.C.R. at 6582 ¶ 28. Formal agency, also known as

actual authority, may be express or implied. Bridgeview Health

Care Center, Ltd. v. Clark, 816 F.3d 935, 938–39 (7th Cir. 2016).

Express actual authority exists when a principal “expressly grants

the agent authority to perform a particular act.” Aranda, 179

F.Supp.3d at 831.

      Plaintiffs advance four theories of agency between Defendant

and VVT: (1) Defendant expressly granted VVT the authority to call

consumers to promote its Grand Celebration vacation package; (2)

VVT   called    class    members    under     Defendant’s       implied    authority

because   Defendant      approved      prerecorded      voice    files    played    to

promote   the    Grand    Celebration       vacation    package;     (3)    VVT    had

apparent authority to make calls on behalf of Defendant because it

gave VVT access to a multitude of information; and (4) Defendant

ratified VVT’s conduct as its own because Defendant enjoyed the

benefits of VVT’s promotional efforts without repudiating them.



                                       - 14 -
The   Court   need   only    address     the   first      argument,    as   it    is

determinative.

      To establish actual authority, Plaintiffs must demonstrate

that the principal controlled or had the right to control the

purported agent. This right of control presupposes the principal’s

retention of the capacity to assess the agent’s performance, to

provide     instructions     to    the    agent,    and     to     terminate     the

relationship by revoking the agent’s authority. See generally

Restatement (Third) of Agency § 2.01.

      To answer the question whether the requirements for actual

authority have been satisfied, the Court need look no further than

the contract between Defendant and VVT. (See Agreement.) This

document outlines the relationship between Defendant and VVT and

the   responsibilities      of    each   party.    First,    and    perhaps     most

importantly, Defendant was “solely responsible for the accuracy of

the   scripts    and      their    compliance      with     applicable      laws.”

(Agreement.) Further, VVT was “under no circumstances . . . [to]

make any modifications from or deviate from an approved script or

marketing     materials     without      the   prior      written     consent    of

[Defendant].” (Agreement.) Defendant had the sole authority to

modify the script at any time—in other words, to give interim

instructions. Defendant also agreed to provide weekly performance

reports to VVT detailing the total number of daily transfers

reaching Defendant’s switch and the number of daily transfers that

                                      - 15 -
lasted 60 seconds or more. Finally, Defendant and VVT both had the

ability to terminate the Agreement with five day’s written notice.

Thus, all of the requirements that denote an agency relationship

with actual authority exist here. Defendant had sole control over

the script and could provide interim instructions in the form of

a script update, provided VVT weekly performance updates, and could

terminate the agency relationship and revoke VVT’s authority to

make calls on its behalf.

     Contrasting this case with a pair of recent Seventh Circuit

cases demonstrates further why a finding of vicarious liability

through express authority is appropriate. In Bridgeview Health

Care Center, Ltd. v. Clark, 816 F.3d 935 (7th Cir. 2016) and Paldo

Sign and Display Company v. Wagener Equities, Incorporated, 825

F.3d 793 (7th Cir. 2016) the Seventh Circuit held there was no

vicarious   liability   imputed   through   actual   authority.   In

Bridgeview, the owner of a small company in Terre Haute, Indiana,

contracted with a company called B2B to send fax advertisements,

and verbally instructed the company to send about 100 faxes to

local businesses within a 20-mile radius of Terre Haute. Bridgeview

Health Care Center, 816 F.3d at 937. Instead, B2B sent 4,849 ads

to businesses across Indiana, Illinois, and Ohio. Id. The trial

court found the owner liable only for the faxes sent within the

20-mile radius of Terre Haute, and the Seventh Circuit affirmed.

Id. The owner could not be held vicariously liable for the faxes

                              - 16 -
sent outside that 20-mile radius. For express actual authority to

have existed, “[the owner] must have directly spoken or written to

B2B, telling it to send nearly 5,000 fax ads across multiple

states. Id. at 939. Similarly, in Paldo Sign, the owner of a

company considered sending fax advertisements to businesses that

might be interested in his services and worked with a third-party

company to design the ads. Paldo Sign, 825 F.3d at 794–95. The

owner wanted to approve the final ads and potential recipients;

instead,    the   third-party,   without     the   owner’s    knowledge    or

approval, sent the fax to more than ten thousand recipients. Id.

at 795. A jury declined to hold the owner and his company liable

for sending the faxes, and the Seventh Circuit affirmed. Id. at

796.    This   was   because   “[Defendant    noted]   that    .   .   .   no

advertisement would be sent without his final approval . . . and

that the faxes were sent without an opportunity to review the

contact list or to approve the final content and form of the ad.”

Id. at 798. In both cases, the defendants were held not liable

even though advertisements violating in the TCPA were sent on their

behalf because the third-parties sent the advertisements in direct

contradiction of the defendants’ orders.

       Defendant places great weight on two points: first, that the

Agreement between Defendant and VVT gave VVT great discretion about

when to place the telephone calls, and to whom by requiring VVT to

generate its own leads; and second, that this discretion was

                                  - 17 -
contingent     on   VVT’s    compliance    with    the    TCPA      and    any    other

applicable law. However, VVT’s TCPA violation does not hinge on

whom VVT called or when VVT called them, but rather that VVT used

the prerecorded voice script that it was contractually obligated

to use. For this reason, Defendant cannot eschew liability by

pointing out that VVT was contractually obligated to obey the TCPA.

Defendant cannot create a contract with a company to make calls on

its behalf that by its terms requires it to violate the TCPA and

then   shirk    liability     by     arguing    that    VVT   was     contractually

obligated to comply with the TCPA. Here the facts present the

opposite situation from Clark and Paldo Sign: rather than VVT

violating the TCPA in express contradiction to Defendant’s orders,

VVT committed TCPA violations pursuant to Defendant’s orders.

       Defendant had the right to provide interim instructions to

VVT in the form of a script modification, to give VVT weekly

performance reports, to control aspects of the phone call through

providing a script, and to terminate the relationship and revoke

VVT’s authority under the Agreement. This is enough to establish

actual   authority.     Because      Defendant    does    not    claim      that   VVT

exceeded    its     authority    under    the    Agreement      and    because     the

Agreement      establishes      an    agency    relationship,         Defendant     is

vicariously liable for VVT’s TCPA violation.

       Finally,     Defendant    argues   that    the    record       in   this    case

precludes summary judgment, and that the existence and scope of an

                                       - 18 -
agency relationship involves issues of fact inappropriate for

disposal    at    summary     judgment.     (Def.’s      Resp.    at    9.)    However,

vicarious liability is like any other issue of fact: it “may be

adjudicated summarily only where the evidence would not permit a

reasonable jury to find for the nonmoving party.” Aranda, 179

F.Supp.3d at 829 (citing Spitz v. Proven Winners N.A., LLC, 759

F.3d 724, 731 (7th Cir. 2014)). The record in this case supports

summary judgment on this point.

     Because      the    Court   finds     that    Defendant      gave    VVT    actual

authority    to    act   as   its   agent,        the   Court    need    not    address

Plaintiffs’ other theories of vicarious liability.

                                    C.    Consent

     Plaintiffs move for summary judgment on the grounds that

Defendant cannot prove its affirmative defense as to consent. The

TCPA prohibits making calls using prerecorded voice without prior

express consent of the called party; express consent serves as an

affirmative defense. See Blow v. Bijora, Inc., 855 F.3d 793, 803

(7th Cir. 2017). The party asserting this defense bears the burden

of proof. Id. Plaintiffs argue that Defendant cannot meet this

burden.

     Defendant does not respond to the merits of Plaintiffs’

argument on this point and instead argues that “consent was only

required if, for purposes of this case, the VVT calls used a

‘prerecorded voice’ in violation of the TCPA. That was not the

                                         - 19 -
case.” (Def.’s Resp. at 13.) The Court has ruled, however, that

VVT did use prerecorded voice. Because Defendant has not developed

this argument, the defense is waived. See e.g., Argyropolous v.

City of Alton, 539 F.3d 724, 738 (7th Cir. 2008) (undeveloped

arguments are waived). Therefore, summary judgment for Plaintiffs

on this matter is appropriate.

                  D.   Willful or Knowing Conduct

     Plaintiffs further claim that Defendant violated the TCPA

“willfully or knowingly.” This finding permits the Court, in its

discretion, to award up to treble damages. 47 U.S.C. § 227(b)(3).

     The TCPA does not define “willful” or “knowing,” and courts

have drawn different conclusions about what these words mean.

Plaintiffs urge the Court to adopt an interpretation of “willfully

or knowingly” that “simply requires that the act be intentional,

as opposed to inadvertent” and that does not turn on whether the

defendant knew that the conduct violated the statute. Defendant

responds that for a violation to be “willful” or “knowing,” it

must have had actual knowledge that the conduct at issue was a

TCPA violation. Under this interpretation, Defendant argues, the

Court cannot grant summary judgment for Plaintiffs because there

is no evidence in the record that Defendant knew that its agents

were making calls using prerecorded voice in violation of the TCPA.

     To support this point, Defendant relies on a Federal Trade

Commission staff opinion letter issued on September 11, 2009 (the

                               - 20 -
“FTC Letter”). The letter concluded that a system similar to VVT’s

did not constitute delivery of prerecorded voice. (DSOF ¶ 41.)

(See also Letter from Lois Greisman to Michael Bills, Ex. Q to

DSOF, Dkt. No. 229-17.) However, as the Court previously noted,

the FTC Letter “did not address TCPA enforcement, nor was it issued

by the government body that enforces and interprets the TCPA (which

is the FCC).” Bakov, 2019 WL 1294659, at *6. Furthermore, Defendant

merely provides this letter as an exhibit and does not claim or

present any evidence that Defendant saw the letter, relied on it,

or was even aware of its existence. Therefore, Defendant cannot

here rely on the FTC Letter as a defense.

     Other courts in this District have made rulings on treble

damages on which this Court can draw. Courts in this District have

ruled that a willful or knowing TCPA violation does not require

that the defendant had actual knowledge that an action violated

the TCPA, but only that the action itself was intentional. See

Newbold v. State Farm Mutual Automobile Insurance Co., 2015 WL

1368554, at *5 (N.D. Ill. Jan. 23, 2015) (“Courts generally have

interpreted [willful or knowing] to mean voluntary, intentional,

actions, and not to require specific knowledge that the action

constitutes a violation of the TCPA.”); Bridgeview Health Care

Center Ltd. v. Clark, 2013 WL 1154206, at *7 (N.D. Ill. March 19,

2013) (“The Court adopts the more common interpretation that

‘willfully’   or   ‘knowingly’   simply   requires   that   the   act   be

                                 - 21 -
intentional or volitional, as opposed to inadvertent, and not that

defendant must have known that the conduct would violate the

statute.”); Sengenberger v. Credit Control Services, Inc., 2010 WL

1791270, at *6 (N.D. Ill. May 5, 2010) (no requirement of knowledge

that an act violated the TCPA for treble damages); Charvat v.

Allstate Corporation, 29 F.Supp.3d 1147, 1151 (N.D. Ill. March 5,

2014) (willful or knowing TCPA violation only requires defendant

knew of facts constituting the offense).

      This Court agrees with other courts in this District: for

Defendant to be liable for treble damages in this case, Plaintiffs

must demonstrate that Defendant knew that VVT was making its calls

intentionally, rather than inadvertently. Defendant does not claim

that VVT made the offending calls inadvertently. Because the Court

has   held   that   VVT’s   calls   violated   the   TCPA,   that   VVT   was

Defendant’s agent, and that Defendant cannot demonstrate that

class members consented to the calls, there is no dispute of

material fact that Defendant’s actions were willful and knowing.

      Further, treble damages can be appropriate when there is a

need to deter future violations. See e.g. Krakauer v. Dish Network,

LLC, 925 F.3d 643 (4th Cir. 2019) (trebling appropriate when TCPA

“violations    are    known,    tolerated,     and   even    encouraged”).

Plaintiffs claim that Defendant’s owners are serial TCPA violators

who have been subject to multiple lawsuits for doing the exact

thing they are accused of here. Defendant denies that there is any

                                    - 22 -
evidence that Defendant is connected to any other company, by

common ownership or otherwise, and that the past TCPA violations

of Defendant’s alleged owners are irrelevant to this dispute.

       Plaintiffs allege that Defendant’s operators are not new to

cruises,     telemarketing,        or     TCPA    violations.       Daniel    Lambert

(“Lambert”) and James Verrillo (“Verrillo”) owned and operated

Defendant, according to Plaintiffs, and exercised control over the

company. (PSOF ¶¶ 36, 38, 39.) Defendant argues that there is “no

evidence”     that    Lambert      and    Verrillo     exercised      control    over

Defendant    or     VVT’s   work    for    Defendant.     However,     Lambert    and

Verrillo ran Defendant’s operations, including “check[ing] on all

departments, marketing, fulfillment, [and] customer service,” as

well   as   determining      salaries      for    high-ranking      CWT   employees.

(Poole      Dep.,     36:18–37:12,        34:22–35:10).       Further,        Lambert

authorized    the    agreement      between       Defendant   and    VVT;     Verrillo

authorized payment to VVT and others; and Lambert and Verrillo

received     reporting      regarding      VVT     call   volume.     (PSOF    ¶ 39.)

Defendant does not explain who, if not Lambert and Verrillo, owned

and operated CWT.

       Plaintiffs also claim that Lambert and Verrillo owned and

controlled Caribbean Cruise Line, Inc. (“CCL”), a company that

another court in this District held liable for TCPA violations.

(PSOF ¶ 58.) See generally Aranda, 179 F.Supp.3d 817. CCL offered

“free” cruises to the Bahamas but took call recipients’ credit

                                         - 23 -
card numbers “and informed them that they would be responsible for

taxes, port fees, and gratuities, as well as the cost of any

upgraded amenities or activities during their trip.” Aranda, 179

F.Supp.3d at 819. Plaintiffs claim CCL effectively reorganized

into   Defendant    at    the   start     of   the    class    period,     citing   a

deposition from an employee who stopped working for CCL and started

working for Defendant, “in the same location,” at “the same desk,”

on the “same computer” and continued to be paid by CCL after the

name change. (PSOF ¶ 59.) In response, Defendant asserts that CCL

and Defendant are separate entities with separate names; to support

this, Defendant cites only to CCL’s and Defendant’s Articles of

Incorporation. (Id.)

       Despite Defendant’s denials, it is clear there is a troubling

pattern. Defendant denies that Verrillo and Lambert owned or

operated Defendant, but the unrebutted evidence shows that they

exercised    significant        control      over     the     company,     including

authorizing payments to employees, as well as the Agreement between

Defendant and VVT. Further, Defendant denies that Lambert and

Verrillo owned CCL. In support, Defendant claims “[n]othing in the

Aranda decision states that Lambert or Verillo [sic] were owners

of the company or controlled it.” (PSOF ¶ 58.) This is flatly

contradicted by the Aranda decision itself: “Lambert and James

Verrillo, the founders and operators of CCL . . .” Aranda, 179

F.Supp.3d    at    832.   Needless      to     say,   Defendant’s        unsupported

                                     - 24 -
denials,    in   the   face    of    clear    contradictory   evidence,   are

unconvincing.

       It is beyond belief that CCL and Defendant offered the same

“free” cruise package, using the same operators, and the same

employees who worked at the same place, at the same desks, on the

same computers, with the same phones, but were completely unrelated

entities. Defendant argues that the evidence of Lambert’s or

Verrillo’s role in managing Defendant is not strong enough for

personal liability, but the Court need not decide that question.

What is clear is that Plaintiffs have presented enough evidence

that CCL and Defendant are related and that Lambert and Verrillo

were involved enough in managing these two companies to convince

the Court that it should consider using its discretion to treble

damages    for   the   purpose      of   deterring   future   bad   behavior.

Defendant’s illegal conduct seems to be part of a pattern, and

that pattern should not be ignored. In this case, it is strong

evidence that trebling may be appropriate.

       Summary judgment is therefore appropriate for Plaintiffs on

this   point.    Defendant’s     TCPA     violations   were   “willful”   and

“knowing” under the TCPA. Because the Court is not now deciding

damages and will require separate briefing on the total amount of

class damages necessary, it will decide at a later point whether

and to what extent to amplify damages. For now, the Court finds

only that Defendant’s TCPA violation was willful and knowing and

                                     - 25 -
that as a result the law supports the Court using its discretion

to treble damages if necessary.

                  E.   Plaintiff Herrera’s Claims

     Defendant argues that Herrera, separately from all other

class members, cannot prove she received a call from VVT, and moves

to reduce the class by one person by granting summary judgment in

its favor on Herrera’s TCPA claims. Defendant argues that there is

no admissible evidence that VVT called her, that she answered the

call, or that she heard prerecorded voice when she answered the

call.

     Herrera claims she received a call on her cell phone at 11:59

p.m. on May 3, 2015. (DSOF ¶ 42.) The phone call woke Herrera up

and when she answered, she “heard a message that [she] could not

make out.” (DSOF ¶ 43.) Herrera said that when she answered the

call, she heard what “sounded like a [garbled] recording.” (Id.)

Herrera claims that she did not hear any references to Holiday

Cruise Line, CWT, or VVT. (DSOF ¶ 45.) Defendant claims that the

phone number that called Herrera was not one of the over 13,000

telephone numbers that VVT used. (DSOF ¶ 46.) However, Plaintiffs

dispute this and note that an email confirmed that VVT placed an

outbound call to Herrera’s cell phone. (Id.)

     Plaintiffs point to evidence in the record of an email from

VVT to Defendant confirming that VVT agents dialed Herrera’s number

six times, including on May 4, 2015. (Email, Ex. H to Supplemental

                               - 26 -
Exhibits, Dkt. No. 242.) Plaintiffs also cite Herrera’s unrebutted

deposition testimony that she answered the call on May 4, 2015 and

heard a recorded voice on the other end of the line. (Herrera

Decl., Ex. H to Supplemental Exhibits.)

     Defendant    argues   that    the    email     from   VVT   to   Defendant

confirming that VVT called Herrera is inadmissible hearsay because

the email was sent by a person not party to this case. A court

“may consider only admissible evidence in assessing a motion for

summary judgment.” Gunville v. Walker, 583 F.3d 979, 985 (7th Cir.

2009). However, Federal Rule of Evidence 801(d)(2)(D) provides a

hearsay exception when a statement is offered against an opposing

party and “was made by the party’s agent or employee on a matter

within the scope of that relationship and while it existed . . .”

FED. R. EVID. 801(d)(2)(D). Because the Court has found that VVT

was Defendant’s agent, the email falls under the agency hearsay

exception,   is   admissible,     and    can   be   considered    for   summary

judgment purposes.

     The email is clear evidence that VVT called Herrera. Defendant

argues that the number that appeared on Herrera’s caller ID is not

one of the thousands that VVT used. However, in a previous ruling,

this Court referred to that argument as “inconsequential” because

Defendant’s own internal emails confirmed that VVT “placed an

outbound call to Herrera’s phone number.” Bakov, 2019 WL 1294659,

at *17. Defendant has presented no new arguments as to why the

                                   - 27 -
Court should not continue to rely on the email as evidence that

VVT called Herrera.

       Additionally, Herrera provided unrebutted testimony that she

answered     the     phone    call.   (Herrera         Decl.)   Her   contemporaneous

social media post provides further evidence that she received a

call and that she answered it. (Herrera Facebook Post, Ex. H to

Supplemental Exhibits.) Finally, Defendant admits in its briefing

that   “[at]       best,   Herrera    has   evidence        that   she   received   and

answered one telephone call . . .” (Def.’s Mot. at 23.) (emphasis

in original). Because the Court has ruled that VVT violated the

TCPA by playing prerecorded voice in every answered call, the

evidence     presented       is   enough    to     defeat    Defendant’s    argument.

Herrera received and answered a single call; this is enough to

establish      a    TCPA     violation.     As     a   result,     the   Court   denies

Defendant’s Motion for Summary Judgment as to Plaintiff Herrera’s

claim.

                                  IV.     CONCLUSION

       For the reasons stated herein, Plaintiffs’ Motion for Partial

Summary Judgment (Dkt. No. 225) is granted and Defendant’s Motion

for Summary Judgment (Dkt. No. 228) is denied.

       The Court rules as follows:

       (1)   enters summary judgment for the class on their TCPA

claim;

       (2)   finds Defendant CWT liable for VVT’s actions; and

                                          - 28 -
     (3)   makes the finding of fact enabling the Court to award

treble damages, but will decide to what extent, if any, to amplify

damages after briefing on damages.



IT IS SO ORDERED.




                                     Harry D. Leinenweber, Judge
                                     United States District Court


Dated: 12/9/2019




                              - 29 -
